Citation Nr: 1047670	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  10-38 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.	Whether new and material evidence has been received to reopen a 
claim for service connection for perforated left eardrum.

2.	Entitlement to service connection for perforated left eardrum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from July 1942 to January 1946.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

Thus far, the RO through the rating decision on appeal appears to 
have reopened  the Veteran's previously denied claim based on 
receipt of new and material evidence. This notwithstanding, 
however, the Board must determine whether to reopen this matter 
in the first instance, because this affects the Board's legal 
jurisdiction to adjudicate the underlying claim on a de novo 
basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In its November 2010 Written Brief Presentation, the 
Veteran's representative raises the issue of entitlement 
to service connection for a lumbar spine disability. This 
issue has not yet been adjudicated by the RO as the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over the claim, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).


FINDINGS OF FACT

1.	Through a June 1948 rating decision the RO denied the Veteran's 
original claim for a broken left eardrum. The Veteran did not 
commence an appeal of this decision.


2.	Since then, there is additional evidence received which relates 
to an unestablished fact necessary to substantiate the claim for 
service connection for a perforated left eardrum. 

3.	Resolving reasonable doubt in the Veteran's favor, he presently 
has the residuals of a perforated left eardrum that is 
attributable to an incident of military service. 


CONCLUSIONS OF LAW

1.	The June 1948 RO rating decision which denied service 
connection for a perforated left eardrum became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201 (2010).

2.	New and material evidence has been received to reopen the 
previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).

3.	The criteria are met for service connection for residuals of a 
perforated left eardrum. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010);          38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)   must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the notice 
to be provided in connection with a petition to reopen, requiring 
that VA provide a claim-specific and comprehensive definition of 
"new and material" evidence.

As indicated below the Board is granting the benefit sought on 
appeal of the  petition to reopen service connection for a 
perforated left eardrum, as well as the underlying claim on its 
merits. Hence, even assuming, without deciding, that any error 
was committed as to implementation of the VCAA's duty to notify 
and assist provisions, such error was harmless in its application 
to adjudication of this matter, and need not be further 
discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 
499 F.3d 1317 (Fed. Cir. 2007). 

Background and Analysis

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). 
Service connection may also be granted for a disease diagnosed 
after discharge, where all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2010). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Where a chronic disease is shown during service, subsequent 
manifestations of    the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes. On the other hand, 
continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. Under the 
latter circumstances, a showing of continuity of symptomatology 
at the time of service discharge and continuing thereafter is 
required to support the claim. 38 C.F.R. § 3.303(b). 

In this case, the RO's June 1948 rating decision originally 
denied a claim for service connection for a broken left eardrum 
on grounds that this condition was not shown by the evidence of 
record. Essentially, the finding was that the Veteran         had 
no current disability to support a finding of service connection. 
The evidence then reviewed consisted primarily of an April 1948 
VA Compensation and Pension examination, with an attendant June 
1948 VA examination of the ear by a specialist. The results of 
that exam showed a central adhesion and scar of the left eardrum,         
but in the view of the rating agency no evidence of an actual 
disability. Consequently, the RO denied service connection. The 
Veteran did not file a timely Notice of Disagreement (NOD) within 
one-year of the rating decision in question. Thus, the RO's June 
1948 rating decision became final and binding on the merits.              
See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. For 
the purpose of establishing whether new and material evidence has 
been submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Having reviewed the extensive record of newly submitted evidence 
since the RO initially considered this case and denied the claim 
for a perforated left eardrum,        the Board now determines 
that there is a sufficient basis upon which to reopen this claim.

On a July 2009 VA examination for ear disease, it was observed 
upon physical examination that the left tympanic membrane showed 
a large healed perforation in the superior posterior aspect of 
the membrane. The diagnosis was in part,             "large 
healed perforation left tympanic membrane."

From these findings, it is abundantly clear that the Veteran has 
some abnormality to the appearance and potentially also the 
functional capacity of the left tympanic membrane. Certainly 
there is no immediately identified pathology, as the VA examiner 
characterized the area as "healed" and did not mention any 
symptomatology. Still, the fact remains that there is enough 
indication of damage to the left tympanic membrane, apropos of 
whether or not there are any current associated symptoms or other 
related impairment. Simply stated, the tympanic membrane is not 
in its normal condition. See e.g., Leopoldo v. Brown, 4 Vet. App. 
216, 219 (1993) (A "disability" is a "disease, injury, or 
other physical or mental defect."). The July 2009 VA examination 
confirms this fact. Moreover, there is at least a plausible 
likelihood that the present condition of the left tympanic 
membrane could lead to some form of subjective or objective 
pathology, given especially the integral role of the tympanic 
membrane and mechanisms of the inner ear in auditory acuity. 

The Board recognizes that the June 1948 original RO rating 
decision chose to apply a more restrictive definition of what 
constitutes a current disability, but determines in light of 
clarifying pertinent law, and more recent evidence indicating a 
relatively large area of healed incision to the tympanic membrane 
that there is adequate showing of a presently disabling 
condition. 

As there is now competent and probative evidence that 
sufficiently establishes        the element of a current 
disability involving the left tympanic membrane, it is concluded 
that new and material evidence has been received to reopen this 
matter. 38 C.F.R. § 3.156(a). See also Hickson v. West, 11 Vet. 
App. 374, 378 (1998).      The claim for service connection for 
perforation of the left tympanic membrane          is thus 
reopened.

Turning to the underlying claim for service connection on its 
merits, the Board has comprehensively reviewed all pertinent 
medical background from service, and since that timeframe, and 
concludes that the criteria are met for awarding service 
connection for residuals of a perforated left eardrum. As 
previously cited, there is competent indication of a present 
disability in this case manifested by a "large healed 
perforation" of the tympanic membrane. Competent evidence of a 
current disability is essential to establishing service 
connection. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), 
citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Compensation for service-connected injury is limited to those 
claims which show a present disability."). See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."). 

The remaining question therefore is whether the current 
disability claimed is causally related to an incident of the 
Veteran's service. The overwhelming available medical evidence 
suggests that this is indeed so. The service treatment records 
(STRs) demonstrate that in April 1943 the Veteran presented with 
acute otitis media, supporative, of the left ear. He underwent a 
left myringotomy (surgical perforation of the left eardrum) 
resulting in drainage for several weeks.                 On 
follow-up evaluation in June of that year the left ear canal was 
dry. The left eardrum was thickened, retracted and slightly 
scarred. Thereafter, following service discharge, on VA 
examination in June 1948 the Veteran complained of some 
impairment of hearing, left side, and that loud noises caused 
pain. Objective exam showed that the left ear drum was dull and 
retracted with a central adhesion and a scar, posteriorly. 

Based upon the foregoing, in all reasonable probability the 
current disability of the left eardrum is the direct result of 
the in-service left myringotomy procedure. There is no indication 
or suggestion of any intercurrent injury or medical procedure 
since the 1943 surgery that could otherwise account for the 
current state of the left tympanic membrane. Without any reason 
to believe otherwise, there is every indication that the original 
injury and current condition are one in the same.            The 
Veteran effectively had a chronic condition in his healed 
perforation of the      left tympanic membrane that remained 
consistent through the present time. See 38 C.F.R. § 3.303(b). 
Hence, the current disability claimed is considered etiologically 
related to an incident of service. Given that the original damage 
to the left tympanic membrane has long since healed, the 
disability for which service connection is being granted will 
comprise the residuals of that original injury. 

Accordingly, there is sufficient basis in the evidence of record 
to substantiate awarding service connection for the residuals of 
a perforated left tympanic membrane. 










ORDER

Service connection for residuals of a perforated left eardrum is 
granted. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


